Citation Nr: 1541654	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  10-27 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 



INTRODUCTION

The Veteran had active duty service from February 1970 to February 1973. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a May 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In addition, this matter was previously remanded by the Board for further development in March 2014.  Such has been completed and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The sensorineural hearing loss in the Veteran's right ear did not manifest during the Veteran's active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to have manifested to a degree of 10 percent or more within one year from the date of separation from the military.

2.  The Veteran's tinnitus began during his active military service.


CONCLUSIONS OF LAW

1.  Service connection for sensorineural hearing loss of the right ear is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

2.  Criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a letter in April 2009.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records have been obtained, and the Veteran has not alleged receiving any VA treatment for his right ear hearing loss.  

The Veteran was offered the opportunity to testify at a hearing before the Board.  The notification of his scheduled hearing was sent to an address for a VA
Rehabilitation Center in Oregon and the Veteran failed to appear for the hearing.  The Board remanded the case in March 2014 to verify the Veteran's current
mailing address; and to schedule him for a videoconference hearing in
accordance with his request.  The Veteran updated his address in April 2014, and he was scheduled for a hearing a second time, which was scheduled to take place on September 2, 2015 at the VA Regional Office in North Little Rock, Arkansas.  Unfortunately, the letter notifying him of the hearing was returned as undeliverable, despite being correctly sent to the Veteran's last known address.  The Veteran failed to appear for the scheduled hearing.  In a September 2015 Informal Hearing Presentation, the Veteran's representative indicated that efforts were made to contact the Veteran via the telephone number he provided when he updated his address.  A message was reportedly left for the Veteran to contact his representative, but no response has been received.  The representative also solicited the help of our field office personnel, but were unable to obtain a good address or telephone number for the Veteran.  

The Board wishes to emphasize that, "[t]he duty to assist in the development and adjudication of a claim is not a one way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran has a duty to keep VA apprised of his location.  His failure to do so in this case has prevented the efficient scheduling of his requested hearing.  Given the Veteran's failure to appear for his hearing, his hearing request is considered to have been withdrawn.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

Entitlement to Service Connection for Right Ear Hearing Loss

The Veteran seeks service connection for right ear hearing loss.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  To establish service connection on a direct incurrence basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).  In service connection claims, consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases, such as sensorineural hearing loss, as an organic disease of the nervous system, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015). 

At the outset, the Board finds that the Veteran is not entitled to presumptive service connection for sensorineural hearing loss of the right ear.  As will be discussed, audiometric testing at the Veteran's separation physical did not reveal hearing loss for VA purposes in the Veteran's right ear.  Following service, the earliest post-service medical treatment records are dated in April 2009, and the Veteran was separated from active duty in 1973.  As such, no diagnosis of sensorineural hearing loss of the right ear is shown to have been made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  

As noted above, the first element of direct service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  At an April 2009 VA examination, the Veteran was diagnosed with sensorineural hearing loss in both ears.  The measure of pure tone threshold levels of his right ear, in decibels, at the noted frequencies were:




HERTZ


1000
2000
3000
4000
RIGHT
15
50
60
55

Therefore, as noted above, the Veteran has been diagnosed with right ear hearing loss, and it has been conceded that he had in-service noise exposure.  However, it is the final element of Shedden where the Veteran's claim for service connection for right ear hearing loss fails.

In April 2009 the Veteran was afforded a VA examination to assess the etiology of his hearing loss.  At that examination, the Veteran reported constant hearing loss in both ears.  He reported that he had trouble hearing in crowds, primarily.  He stated that during service he was exposed to aircraft noise without hearing protection.  Upon examination, the examiner found that the Veteran had mild to severe sensorineural hearing loss in both ears.  However, due to the absence of any hearing loss during his period of service, the examiner found that it was not at least as likely as not that the Veteran's right ear hearing loss was related to his military service.  

In December 2012, the Veteran was afforded another VA examination for his hearing.  At that examination the examiner reviewed the Veteran's claims file and issued an opinion with regard to the Veteran's hearing loss.  The examiner found that the Veteran's right ear hearing loss was less likely than not caused by or related to his in-service noise exposure, as it was more likely related to his many years of post-service noise exposure.  

The Veteran himself has attempted to relate the current diagnosis of his hearing loss to his noise exposure in-service.  Additionally, the Veteran reported having hearing loss on the medical history survey completed in conjunction with his separation physical.  However, while the Veteran, as a lay person, is competent to describe observable symptoms such as decreased hearing and noise exposure, and may be competent to provide opinions on some medical issues, an opinion as to the etiology of a hearing loss disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Some medical issues, such as hearing loss, require specialized training for a determination as to diagnosis and causation; therefore such issues are not susceptible of lay opinions on etiology.  An opinion of etiology would require medical expertise and knowledge and it is not shown that the Veteran has this knowledge or expertise.  Thus, while the Veteran reported having hearing loss at separation, audiometric testing at that time did not actually show hearing loss in his right ear at that time.

Because the opinion of the VA examiners have not been rebutted or challenged, they remain the most probative evidence.  For service connection to be granted for the Veteran's right ear hearing loss, the Veteran would need to submit a medical opinion that refuted these examiners conclusions and provided a rationale for why his hearing loss was the result of his military noise exposure.  This has not been done.  As such, the Board has no option but to find that the weight of the competent and credible evidence establishes that the current diagnoses of right ear hearing loss did not manifest in service, the Veteran did not have chronic or recurrent hearing loss symptoms in service or soon after service, the right ear hearing loss first manifested many years after service separation, and it is not medically related to injury or other incident of active service to include noise exposure in service.

Therefore, for the reasons discussed above, the Board finds that service connection for right ear hearing loss is not warranted and the claim is therefore denied.  

Entitlement to Service Connection for Tinnitus

The Veteran filed a claim for service connection for tinnitus in January 2009, asserting that his in-service noise exposure caused his current tinnitus.  The Veteran wrote in his application that the ringing in his ears had begun in service.  He also asserted that his hearing loss had begun in service.

In December 2008, the Veteran was seen by VA otolaryngology.  It was noted that the Veteran had constant tinnitus, which he stated onset when he was on the deck of an aircraft carrier having to do an emergency launch without ear protection.

The Board notes that at his April 2009 VA examination the Veteran reported constant tinnitus in both ears which has been present since he was in his twenties (of note the Veteran was born in December 1950, meaning that his twenties would have begun in late 1970 and ended in late 1980).  Thus, his report of tinnitus starting in his twenties is consistent with his earlier assertion that it began in service, which also occurred during his twenties.  As noted, it is conceded that the Veteran was exposed to acoustic trauma, and that importantly, in reporting his symptoms, he has not appeared to stretch the facts or embellish his accounts, and that he has consistently reported the onset of his symptoms.  The Board therefore finds the Veteran's statements as to the onset of the ringing in his ears to be fully credible.

With respect to the Veteran's tinnitus, consideration has been given to the Veteran's assertion that his tinnitus had its onset in service or is etiologically related thereto.  He is again deemed competent to identify the symptoms of tinnitus, i.e., ringing in the ears.  Of note, the Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation. See Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has presented competent lay evidence of in-service noise exposure and he has essentially reported that his tinnitus has existed since his noise exposure in service.  

VA regulations provide that a claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).  In this case, the Board will resolve all doubt in the Veteran's favor, and in so doing service connection for tinnitus is granted.


ORDER

Service connection for right ear hearing loss is denied.

Service connection for tinnitus is granted.  


REMAND

The Veteran asserts that he has hearing loss in his left ear as a result of his active service.  Here, the Veteran's 1970 induction examination shows hearing loss in the left ear, and he was noted to have high frequency hearing loss. 

VA regulations provide, in pertinent part, that a veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  38 U.S.C.A. §§ 1111, 1137 (West 2014).  Here, the presumption of soundness does not attach as hearing loss in the left ear was noted at enlistment.  As such, the burden is on the Veteran to establish that his pre-existing condition worsened during service.  If this is done, a presumption of aggravation under section 1153 arises, and the burden shifts to the government to show clearly and unmistakably "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); Wagner, supra.

The Veteran's 1970 enlistment physical documents that, at time of entry, he had hearing loss in his left ear at high frequencies.  Thus, despite being determined acceptable, the record clearly establishes that the Veteran's left ear hearing loss preexisted service.  The Veteran's audiological evaluation at enlistment in July 1970 at which his pure tone thresholds for his left ear, in decibels, were as follows: 




HERTZ


1000
2000
3000
4000
LEFT
15
20
25
55

A further review of the Veteran's service medical records indicates a left ear hearing loss threshold shift during service, showing improvement at some frequencies and worsening of hearing loss at others.  The audiological evaluation at separation in 1973 show pure tone thresholds for his left ear, in decibels, as follows:




HERTZ


1000
2000
3000
4000
LEFT
10
15
40
45

The Board notes that in April 2009 a VA examiner opined that the Veteran's decrease in hearing upon separation of service was noted, but that it was not "great enough to be considered a significant threshold shift."  Furthermore, at the Veteran's December 2012 VA examination the examiner opined that the Veteran's hearing loss at separation was "about the same" as at entry, and that there was no "significant" change in the Veteran's hearing on leaving active duty.  

The Board finds that these opinions lack specificity when providing rationale as to why the threshold shift endured from enlistment to separation were not significant enough to constitute aggravation.  Furthermore, neither examiner clarified what it meant to the threshold shift that hearing loss improved at some frequencies and worsened at others.  In light of the foregoing, the Board finds that an addendum opinion addressing such must be obtained.  See 38 U.S.C.A. § 5103A(d) (West 2014); Barr v. Nicholson, 21 Vet. App. 303 (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).



Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the December 2012 VA audiologist for a supplemental medical opinion, or if he is not available, to another examiner.  If an opinion cannot be provided without an examination, one should be provided.  A complete rationale should be provided for any opinion rendered.

The examiner should first determine whether the Veteran's hearing loss worsened during service, specifically addressing why or why not the threshold shift shown by audiometric testing from the Veteran's enlistment to his separation at 3,000 Hz was or was not significant (noting that other thresholds improved during this time).  

If the examiner concludes that the hearing loss in the Veteran's left ear worsened during service, the examiner should opine as to whether the evidence clearly and unmistakably shows that the left ear hearing loss was not aggravated by service, meaning that any increase was due to the natural progression of the disease.  Why or why not?

[Note: temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991)].  

2.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response before returning the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


